Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (US 2017/0232702 A1) in view of Kawabe (US 2012/0135227 A1), Okamoto et al. (US 2018/0094176 A1), Nakayama et al. (US 2014/0342144 A1), and Kawasaki et al. (JP 2006/233188 A).
Regarding Claims 1-2, 8-9, 13, and 18-19, Hayashi discloses a fiber-reinforced resin material including thermoplastic resin and strip-shaped reinforcement fiber bundles each composed of a plurality of reinforcement fibers aligned unidirectionally, the strip-shaped reinforcement fiber bundles (prepregs) being three-dimensionally and randomly stacked (abstract). Hayashi discloses the thermoplastic epoxy resin is XNR6850V (para 0133) which, according to the specification of the present invention, comprises the bisphenol A type epoxy compound of Formula (1) and bisphenol A (pg 89, lines 4-6).
Hayashi does not disclose the reinforcing fibers being spread.
Kawabe discloses a method for spreading fibers of a fiber bundle for the manufacture of fiber-reinforced sheets (para 0001). Kawabe discloses a spread fiber sheet is excellent in fiber straightness and fiber distribution and having a smaller number of fibers in the thickness direction, and is easily impregnated with a matrix material such as a resin and can fully exert dynamic characteristics (tensile characteristics) unique to the fibers (para 0034). Kawabe discloses an embodiment (para 0158) wherein a spread fiber sheet having the spread width of 84 mm and the thickness of 0.007 mm is obtained from a carbon fiber bundle having a single fiber diameter of 0.007 mm and a number of fibers of 12000 (i.e. a spread fiber sheet having an average content number of fibers in a thickness direction of 1, and an average content density of fibers in a width direction of 143 fibers/mm (12000 fibers/84 mm)). Further, Kawabe also more broadly discloses using carbon fiber bundle with 12000-24000 fibers (para 0030). Therefore, using 24000 fibers in the embodiment above, results in an average content density of fibers in a width direction of 286 fibers/mm (24000 fibers/84 mm). Therefore, the average content density of fibers in a width direction of Kawabe, i.e. 143-286 fibers/mm, overlaps that presently claimed.
It would have been obvious to a parson having ordinary skill in the art prior to the effective filing date to modify Hayashi in view of Kawabe to produce the fiber-reinforced resin material using the spread fiber sheet of Kawabe. Doing so would increase ease of impregnation and would enable the fibers to better exert their dynamic characteristics.
Hayashi in view of Kawabe does not disclose Mwa or the proportion of Mwb to Mwa as claimed.
Okamoto discloses an epoxy resin composition (Abstract) having a monoepoxide diluent, such as phenyl glycidyl ether (the use of which is disclosed in the specification of the present invention, para 0110), in an amount of 0.1 to 20 parts, preferably 1 to 5 parts, per 100 parts of the main epoxy resin. Okamoto discloses that using this amount of monoepoxide diluent would effectively lower the viscosity without causing adhesive properties to deteriorate (paras 0162-0163).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe to incorporate the teachings of Okamoto, including amount of phenyl glycidyl ether as used in the present invention, to produce the fiber-reinforced resin material wherein the thermoplastic resin is mixed with 0.1 to 20 parts phenyl glycidyl ether. Doing so would effectively lower the viscosity of the thermoplastic resin without causing the adhesive properties to deteriorate.
Nakayama discloses heating a carbon fiber reinforced epoxy composite (abstract) after molding wherein the heating occurs at 30-180 C for 2 hours for thermal curing (0495).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe and Okamoto to incorporate the teachings of Nakayama to heat the fiber-reinforced resin composite after molding at 30-180 C for 2 hours to produce a thermally cured product.
Hayashi in view of Kawabe, Okamoto, and Nakayama does not disclose a complex viscosity.
Kawasaki discloses a fiber reinforced prepreg comprising epoxy resin matrix (paras 0001, 0004). Kawasaki discloses a complex viscosity of the resin matrix is preferably 10 to 100,000 Pa·s, preferably 100-3000 Pa·s, to maintain preferable drape property, have sufficient tack, ease of impregnation, and morphological retention of the prepreg (para 0055).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Hayashi in view of Kawabe, Okamoto, and Nakayama to incorporate the teachings of Kawasaki to produce the fiber-reinforced resin material, wherein the complex viscosity of the matrix resin is adjusted to be within 10 to 100,000 Pa·s including that presently claimed. Doing so would produce prepreg with preferable drape, sufficient tack, ease of impregnation, and morphological retention of the material.
While there is no disclosure in Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki of Mwa or the proportion of Mwb to Mwa as presently claimed, given that Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose a fiber-reinforced resin material identical to that presently claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and amount of monofunctional epoxy phenyl glycidyl ether identical to those used in the present invention, as well as heat treatment process substantially identical to that presently claimed, it is clear that the fiber-reinforced resin material of Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki would inherently have Mwa and proportion of Mwb to Mwa identical to that presently claimed.
Regarding Claims 3-7, Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose all the limitations of the present invention according to Claim 1 above. While there is no disclosure in Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki of Mna, the proportion of Mwa to Mna, Xa, Xb, Xa%, or Ya% as presently claimed, given that Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose a fiber-reinforced resin material identical to that presently claimed, including Bisphenol A type epoxy and Bisphenol A mixture XNR6850V and amount of monofunctional epoxy phenyl glycidyl ether identical to those used in the present invention, as well as heat treatment process substantially identical to that presently claimed, it is clear that the fiber-reinforced resin material of Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki would inherently have Mna, the proportion of Mwa to Mna, Xa, Xb, Xa%, and Ya%  identical to that presently claimed
Regarding Claim 10, Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the length of the strip-shaped reinforcement fiber bundles (prepregs) may be 5 to 500 mm (para 0069).
Regarding Claim 11, Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the fibers are carbon fiber (para 0062).
Regarding Claim 12, Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses the thickness of the strip-shaped reinforcement fiber bundles (prepregs) is about 0.02 to 10 mm (para 0070). Therefore, when stacked, the number of layers per unit thickness is 0.1-50 layers/mm.
Regarding Claim 14, Hayashi in view of Kawabe, Okamoto, Nakayama, and Kawasaki disclose all the limitations of the present invention according to Claim 1 above. Hayashi further discloses a molded object comprising the fiber-reinforced resin material (para 0024).
Response to Arguments
In light of applicant’s amendments, the 35 USC 103 rejection of record is withdrawn. New grounds of rejection are set forth above.
Applicant's arguments filed 05/02/2022 have been fully considered but they are not persuasive.
Applicant argues that it would not be obvious to combine the teachings of Hayashi and Okamoto, because Hayashi discloses a resin solution having 80 mPa·s viscosity, while Okamoto discloses a resin composition having 1 to 500 Pa·s viscosity.
However, while the two references disclose different viscosities, Okamoto is only used to teach in the phenyl glycidyl ether, not the viscosity. It is noted that the "test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference... Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art", In re Keller, 642 F.2d 413,208 USPQ 871,881 (CCPA 1981) and that "combining the teachings of references does not involve an ability to combine their specific structures", In re Nievelt, 482 F.2d 965, 179 USP 224, 226 (CCPA).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787